COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-08-207-CV
 
MO KAEINI, INDIVIDUALLY AND AS                                       APPELLANT
AUTHORIZED REPRESENTATIVE AND 
ASSIGNEE OF JALAL SAJADIAN, K&G 
PARTNERSHIP AND KAEINI FAMILY 
FIRST LIMITED PARTNERSHIP
 
                                                   V.
 
FT. WORTH CHRISTIAN SCHOOL, INC.                                      APPELLEE
 
                                               ----------
           FROM THE 153RD DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered the parties= AJoint
Motion To Dismiss Appeal And Expedite The Issuance Of Mandate.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal and
the mandate is ordered issued this date. 
See Tex. R. App. P. 18.1(c), 42.1(a)(1), 43.2(f).




Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 43.4.
 
PER
CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
 
DELIVERED:  December 3, 2009




[1]See Tex. R. App. P. 47.4.